DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the application filed on 9/20/2019.
Claims 1-20 have been examined and rejected.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Liu (US20190350005A1) in view of Radulescu (US20170251499A1) in view of Hannan (US20100316092A1).
Regarding Claim 1, Liu discloses a random access method (see FIG. 4), comprising: 
after obtaining downlink synchronization with a cell, determining, by user equipment (UE), a preamble sequence of the UE in the cell, wherein the UE has not obtained uplink synchronization with the cell (see para 148, In the RRC CONNECTED state, in case of downlink data transmission, uplink “non-synchronized” may occur. This is because data transmission needs to be acknowledged in addition to be received. In case of uplink “non-synchronized”, it cannot be guaranteed that the network device can receive acknowledgment information from the terminal device because the downlink is still synchronized. Therefore, the terminal device may be informed to initiate resources required for random access by way of a downlink message such as a preamble sequence/i.e. determining preamble sequence); 
configuring, by the UE based on a predetermined resource mapping relationship, time-frequency resources respectively occupied by the preamble sequence and the scrambled service data (see FIG. 4 depicting a two-step RACH procedure, para 148, the terminal device is informed to initiate resources, required for random access/i.e. representing time-frequency resources; also see para 138, In Step 410, the terminal device transmits the MSG1, wherein the MSG1 carries a random access preamble, data cache state information to be transmitted by the terminal device; 
Liu discloses determining a preamble sequence of the UE after obtaining downlink synchronization, and configuring resources to transmit preamble and service data (for a two-step RACH) as detailed above.
Liu does not disclose all the details for the two-step RACH, such as:  obtaining, by the UE, service data; scrambling, by the UE, the service data based on the scrambling code, to obtain scrambled service data; configuring, by the UE based on a predetermined resource mapping relationship, time-frequency resources respectively occupied by the preamble sequence and the scrambled service 
Radulescu discloses two-step RACH and these details, it further discloses:
scrambling, by the UE, the service data based on the scrambling code, to obtain scrambled service data (see para 144, MSG1 includes a random access request, UE ID, and an indication of data to be transmitted/i.e. representing scrambled service data, if the two-message RACH procedure is selected; also see para 127, PDSCH scrambling for an eSIB/i.e. resources received for RACH are scrambled; and at para 194, a scrambling code used for a PDSCH portion of an eSIB and a control channel search space for the eSIB are based on a subframe index. In some cases, a scrambling code used for a PDSCH portion of an eSIB or a control channel search space for the eSIB are based on a scrambling code used by a CRS transmission during a same subframe as the PDSCH portion of the eSIB);
configuring, by the UE based on a predetermined resource mapping relationship, time-frequency resources respectively occupied by the preamble sequence and the scrambled service data (see FIG. 4B, para 143, The UE receives the DRS/eSIB and identify the first subset of random access resources for the two-step RACH procedure. The first subset of interlaces may be configured to allow sufficient payload capacity for a first RACH message of the two-step RACH process. At block 460, the UE identifies data that is to be transmitted and initiate a RACH procedure);
(Examiners Note: Using BRI consistent with the specification, this limitation “sending, by the UE on the configured time-frequency resources, the preamble sequence and the scrambled service data to a base station to which the cell belongs” has been interpreted to mean “two-step RACH procedure”. Based on this interpretation, see FIG. 4B., para 141-144, the base station allocates resources for two-step RACH procedure… The UE receives the eSIB/i.e. SIB representing the base station to which the cell belongs; and identify the first subset of random access resources for the two-step RACH procedure… the first subset of interlaces may be configured to allow sufficient payload capacity for a first RACH message of the two-step RACH process…at block 460, the UE  identifies data that is to be transmitted/i.e. representing obtaining service data, and initiate a RACH procedure…The UE transmits a random access MSG1 using the selected subset of resources. MSG1 includes a random access request, UE ID, and an indication of data to be transmitted/i.e. representing scrambled service data, if the two-message RACH procedure is selected); and 
receiving, by the UE, a random access response sent by the base station based on the preamble sequence (see para 144, The base station transmits MSG2 to the UE, which includes uplink or downlink resources if the two-step RACH procedure is used).

Liu in view of Radulescu discloses all the above limitations, but does not disclose details regarding “generating, by the UE, a scrambling code, wherein the scrambling code is in a one-to-one correspondence with the preamble sequence”.
Hannan discloses these details, it further discloses:
generating, by the UE, a scrambling code, wherein the scrambling code is in a one-to-one correspondence with the preamble sequence (see para 31-32, The scrambling codes used in the PRACH/preamble by a mobile UE within a cell area are based on a mapping from the downlink scrambling codes for the PRACH signal… There is a one-to-one correspondence between the group of PRACH preamble scrambling codes used in a cell and the primary scrambling code used in the downlink of the cell), or
 (see Hannan, para 8).

Regarding Claims 8, 14, Liu discloses the method according to claim 1, wherein configuring, based on the predetermined resource mapping relationship, the time-frequency resources respectively occupied by the preamble sequence and the scrambled service data comprises: 
receiving, by the UE, a resource mapping indicator sent by the base station, wherein the resource mapping indicator indicates the predetermined resource mapping relationship; and configuring, by the UE based on the resource mapping relationship indicated by the resource mapping indicator, the time-frequency resources respectively occupied by the preamble sequence and the scrambled service data (Examiners Note: Using BRI consistent with the specification, the limitation “resource mapping indicator” has been interpreted to mean “system information comprising resource used”. Based on this interpretation, see Para 171,  supposing the first device is the terminal device and the second device is the network device, the network device configures, in the system information including the basic parameter set for random access; also see FIG. 4, para 138,  In Step 410, the terminal device transmits the MSG1, wherein the MSG1 carries a random access preamble/i.e. representing using the configured time-frequency resources, data cache state information to be transmitted by the terminal device/i.e. representing the service data, and connection establishment request information).

Regarding Claim 13, Liu discloses a random access method (see FIG. 4), comprising: 
receiving, by the base station on the determined time-frequency resources, the preamble sequence and the service data sent by UE (Examiners Note: Using BRI consistent with the specification, this limitation “receiving, by the base station on the determined time-frequency resources, the preamble sequence and the service data sent by UE” has been interpreted to mean “two-step RACH procedure”. Based on this interpretation, see FIG. 4 depicting a two-step RACH procedure, para 148, the terminal device is informed to initiate resources, required for random access/i.e. representing time-frequency resources; also see para 138, In Step 410, the terminal device transmits the MSG1, wherein the MSG1 carries a random access preamble, data cache state information to be transmitted by the terminal device), wherein the UE has obtained downlink synchronization with the cell, but has not obtained uplink synchronization with the cell (see para 148, In the RRC CONNECTED state, in case of downlink data transmission, uplink “non-synchronized” may occur. This is because data transmission needs to be acknowledged in addition to be received. In case of uplink “non-synchronized”, it cannot be guaranteed that the network device can receive acknowledgment information from the terminal device because the downlink is still synchronized. Therefore, the terminal device may be informed to initiate resources required for random access by way of a downlink message such as a preamble sequence/i.e. determining preamble sequence; 
Liu discloses a two-step RACH as detailed above.
Liu does not disclose all the details regarding for the two-step RACH:  determining, by a base station based on a predetermined resource mapping relationship, time-frequency resources respectively occupied by a preamble sequence and service data that are in a cell covered by the base station; descrambling, by the base station based on the scrambling code, the service data sent by the UE, to obtain descrambled service data; and sending, by the base station, a random access response to the UE based on the preamble sequence. 
Radulescu discloses two-step RACH and these details, it further discloses: 
determining, by a base station based on a predetermined resource mapping relationship, time-frequency resources respectively occupied by a preamble sequence and service data that are in a cell covered by the base station (see FIG. 4B., para 141-144, the base station allocates resources for two-step RACH procedure… The UE receives the eSIB/i.e. representing the base station to which the cell belongs; and identify the first subset of random access resources for the two-step RACH procedure… the first subset of interlaces may be configured to allow sufficient payload capacity for a first RACH message of the two-step RACH process…at block 460, the UE  identifies data that is to be transmitted/i.e. representing obtaining service data, and initiate a RACH procedure…The UE transmits a random access MSG1 using the selected subset of resources. MSG1 includes a random access request, UE ID, and an indication of data to be transmitted/i.e. representing scrambled service data, if the two-message RACH procedure is selected); 
descrambling, by the base station based on the scrambling code, the service data sent by the UE, to obtain descrambled service data; and sending, by the base station, a random access response to the UE based on the preamble sequence (see para 144, The base station transmits MSG2 to the UE/i.e. representing after receiving the scrambled data from the UE, the base station has to descramble the scrambled data before responding to the UE, which may include uplink or downlink resources if the two-step RACH procedure is used).
It would have been obvious, to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the two-step RACH of Liu, to include details regarding the two-step RACH such as determining time-frequency resources occupied by a preamble sequence and service data that are in a cell covered by the base station; descrambling, by the base station the service data sent by the UE to obtain descrambled service data; and sending, by 
Liu in view of Radulescu discloses the above limitations, but does not disclose details regarding “generating, by the base station, a scrambling code, wherein the scrambling code is in a one-to-one correspondence with the received preamble sequence”; 
Hannan discloses these details, it further discloses:
generating, by the base station, a scrambling code, wherein the scrambling code is in a one-to-one correspondence with the received preamble sequence (see para 31-32, The scrambling codes used in the PRACH/preamble by a mobile UE within a cell area are based on a mapping from the downlink scrambling codes for the PRACH signal… There is a one-to-one correspondence between the group of PRACH preamble scrambling codes used in a cell and the primary scrambling code used in the downlink of the cell), 
It would have been obvious, to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combined RACH procedure of Liu and Radulescu, to generate scrambling code that is in a one-to-one correspondence with the preamble sequence, as taught by Hannan, to have  (see Hannan, para 8).

Claims 2-7, 9-12, 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Radulescu in view of Hannan, further in view of Parkvall (WO 2009020423 A1).
Regarding Claim 2, Liu in view of Radulescu discloses the method according to claim 1, and the scrambling code is in a one-to-one correspondence with the preamble sequence, and the generating a scrambling code; but does not disclose details regarding: receiving, by the UE, a first scrambling code mapping indication sent by the base station, 
Hannan discloses: see para 31-32, the scrambling codes used in the PRACH/preamble by a mobile UE within a cell area are based on a mapping from the downlink scrambling codes for the PRACH signal. It is on that basis that the invention detects spread spectrum signal traffic… There is a one-to-one correspondence between the group of PRACH preamble scrambling codes used in a cell and the primary scrambling code used in the downlink of the cell.
mapping mode of a preamble sequence and a scrambling code.
Parkvall discloses this limitation: Examiners Note: Using BRI consistent with the specification, the limitation “mapping mode” has been interpreted to mean Zadoff-Chu (ZC) sequences. Based on this interpretation, see Parkvall, para 100, FIG. 8, generating suitable preambles is based on Zadoff-Chu (ZC) sequences and cyclic shifted sequences.
It would have been obvious, to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combined system of Liu, Radulescu and Hannan, to include details regarding a mapping mode being Zadoff-Chu (ZC) sequences as disclosed by Parkvall, to use ZC sequences due to their ideal cross-correlation property, thereby reducing interference.

Regarding Claim 3, Liu in view of Radulescu in view of Hannan do not disclose the details regarding: the first scrambling code mapping indication is notified by the base station to the UE by using a physical broadcast channel (PBCH), or 
Parkvall discloses this limitation: see FIG 4. Para 29, the base station broadcasts, over a broadcast channel, e.g., BCH, its set of preambles and uplink scrambling sequences (step Sl0). If the base station does not explicitly broadcast the scrambling sequence to use, the identity of the cell from which the scrambling sequence to use may be derived for example via a mapping between sequence and cell identifier... at para 30, The BCH is mapped to the Physical Broadcast Channel (PBCH).
It would have been obvious, to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combined system of Liu, Radulescu and Hannan, to include details regarding the base station using a physical broadcast channel to indicate the scrambling code, as disclosed by Parkvall, so as to address multiple UE’s.

Regarding Claim 4, Liu in view of Radulescu in view of Hannan do not disclose the details regarding: the scrambling code is in a one-to-one correspondence with the identifier of the UE, and the generating a scrambling code comprises: receiving, by the UE, a second scrambling code mapping indication sent by the base station, wherein the second scrambling code mapping indication is used to indicate a mapping mode of a preamble sequence and an identifier of the UE; and generating, by the UE, the scrambling code in a one-to-one correspondence with the identifier of the UE based on the mapping mode and the identifier of the UE.
Parkvall discloses these limitations, it further discloses:
the scrambling code is in a one-to-one correspondence with the identifier of the UE, generating a scrambling code comprises: receiving, by the UE, a second scrambling code mapping indication sent by the base station (see para 29, The base station broadcasts, implicitly or explicitly, over a broadcast channel, e.g., BCH, its set of preambles and uplink scrambling sequences (step Sl0)./i.e. for example a second scrambling code from among multiple scrambling sequences), wherein the second scrambling code mapping indication is used to indicate a mapping mode of a preamble sequence and an identifier of the UE (see para 29, The uplink scrambling sequences is specifically associated with a radio base station's cell area or random access channel and are not specifically assigned to any user terminal The base station then waits to receive a first random access request message from a user terminal that includes one of the base station's preambles, In response, the base station transmits a second random access response message to the one user terminal indicating a timing change, an identified radio resource, and a user terminal identifier); and 
generating, by the UE, the scrambling code in a one-to-one correspondence with the identifier of the UE based on the mapping mode and the identifier of the UE (see FIG. 3, step S5, After transmitting the random access message, receive from the radio base station a second, different type of uplink scrambling sequence, e.g., a user terminal-specific uplink scrambling sequence selected from a second set of uplink scrambling sequences specifically assignable to user terminals. Use the second uplink scrambling sequence to scramble subsequent communications with the radio base station; and at para 100, FIG. 8, generating suitable preambles is based on Zadoff-Chu (ZC) sequences and cyclic shifted sequences).


Regarding Claims 5, 19 Liu in view of Radulescu in view of Hannan do not disclose the details regarding: the second scrambling code mapping indication is notified by the base station to the UE by using a broadcast channel PBCH,  or 
Parkvall discloses this limitation: see FIG 4. Para 29, the base station broadcasts, implicitly or explicitly, over a broadcast channel, e.g., BCH, its set of preambles and uplink scrambling sequences (step Sl0). If the base station does not explicitly broadcast the scrambling sequence to use, the identity of the cell from which the scrambling sequence to use may be derived for example via a mapping between sequence and cell identifier... at para 30, The BCH is mapped to the Physical Broadcast Channel (PBCH).


Regarding Claims 6, 20, Liu in view of Radulescu do not disclose the details regarding: the scrambling code is in a one-to-one correspondence with the combination of the preamble sequence and the identifier of the UE, and the determining a scrambling code comprises: receiving, by the UE, a third scrambling code mapping indication sent by the base station to which the cell belongs, wherein the third scrambling code mapping indication indicates a mapping mode of a preamble sequence and a combination of the preamble sequence and an identifier of the UE; and determining, by the UE, the scrambling code in a one-to-one correspondence with the combination of the preamble sequence and the identifier of the UE based on the mapping mode and the combination of the preamble sequence and the identifier of the UE 
Hannan discloses: the scrambling code is in a one-to-one correspondence with the combination of the preamble sequence and the identifier of the UE, and the determining a scrambling code (see para 31-32, The scrambling codes used in the PRACH/preamble by a mobile UE within a cell area are based on a mapping from the downlink scrambling codes for the PRACH signal… There is a one-to-one correspondence between the group of PRACH preamble scrambling codes used in a cell and the primary scrambling code used in the downlink of the cell); 
It would have been obvious, to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combined systems of Liu and Radulescu, to generate scrambling code that is in a one-to-one correspondence with the preamble sequence, as taught by Hannan, to have knowledge of the codes of the spread spectrum signals, so as to automatically adjust the gain based upon such signal detection (see Hannan, para 8).
Liu in view of Radulescu in view of Hannan do not disclose: receiving, by the UE, a third scrambling code mapping indication sent by the base station to which the cell belongs, wherein the third scrambling code mapping indication indicates a mapping mode of a preamble sequence and a combination of the preamble sequence and an identifier of the UE; and determining, by the UE, the scrambling code in a one-to-one correspondence with the combination of the preamble sequence and the identifier of the UE based on the mapping mode and the combination of the preamble sequence and the identifier of the UE
Parkvall discloses this limitation: see para 39, the base station assigns the scrambling sequence for the user terminal to use for scrambling message 3 as a part of the random access request response transmitted in step 2 of Figure 7, (i.e., before the transmission of message). As one example, this may be done by establishing a one-to-one mapping between the temporary user identifier sent in message 2, e.g., a temporary C-RNTI, and the scrambling sequence to use.
(see Parkvall, para 39).

Regarding Claim 7, Liu in view of Radulescu in view of Hannan do not disclose the details regarding: the third scrambling code mapping indication is notified by the base station to the UE by using a broadcast channel PBCH,  or 
Parkvall discloses this limitation: see FIG 4. Para 29, the base station broadcasts, implicitly or explicitly, over a broadcast channel, e.g., BCH, its set of preambles and uplink scrambling sequences (step Sl0). If the base station does not explicitly broadcast the scrambling sequence to use, the identity of the cell from which the scrambling sequence to use may be derived for example via a mapping between sequence and cell identifier... at para 30, The BCH is mapped to the Physical Broadcast Channel (PBCH).


Regarding Claims 9, 15, Liu in view of Radulescu in view of Hannan do not disclose the details regarding: the resource mapping indicator is notified by the base station to the UE by using a broadcast channel (PBCH), or
Parkvall discloses this limitation: see FIG 4. Para 29, the base station broadcasts, over a broadcast channel, e.g., BCH, its set of preambles and uplink scrambling sequences (step Sl0). If the base station does not explicitly broadcast the scrambling sequence to use, the identity of the cell from which the scrambling sequence to use may be derived for example via a mapping between sequence and cell identifier... at para 30, The BCH is mapped to the Physical Broadcast Channel (PBCH).
It would have been obvious, to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combined system of Liu, Radulescu and Hannan, to include details regarding the base station using a physical broadcast channel to indicate the scrambling code, as disclosed by Parkvall, so as to address multiple UE’s.

Regarding Claim 10, Liu in view of Radulescu in view of Hannan do not disclose the details regarding: scrambling, by the UE, the service data based on the scrambling code comprises: coding, by the UE, the service data based on a predetermined coding scheme, to obtain coded service data; and scrambling, by the UE, the coded service data based on the scrambling code.
Parkvall discloses this limitation: Examiners Note: Using BRI consistent with the specification, the limitation “coding scheme” has been interpreted to mean: turbo code. Based on this interpretation, see Parkvall para 6, Uplink channel coding is performed by a channel encoder which may use a turbo code… The LTE uplink hybrid Automatic Repeat Request (ARQ) extracts, from the block of coded bits delivered by the channel coder, the exact set of bits to be transmitted at each transmission/retransmission instant. A scrambler scrambles the coded bits on the LTE uplink (e.g., bit-level scrambling) in order to randomize the interference and thus ensure that the processing gain provided by the channel code can be fully utilized.
It would have been obvious, to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combined system of Liu, Radulescu and Hannan, to use turbo codes as disclosed by Parkvall, to randomize interference (see Parkvall, para 6).

Regarding Claim 11, Liu in view of Radulescu in view of Hannan do not disclose the details regarding: before coding, by the UE, the service data based on the 
Parkvall discloses this limitation: see para 6, Uplink channel coding is performed by a channel encoder which may use a turbo code… The LTE uplink hybrid Automatic Repeat Request (ARQ) extracts, from the block of coded bits delivered by the channel coder, the exact set of bits to be transmitted at each transmission/retransmission instant. A scrambler scrambles the coded bits on the LTE uplink (e.g., bit-level scrambling) in order to randomize the interference and thus ensure that the processing gain provided by the channel code can be fully utilized; also see FIG 4. Para 29, the base station broadcasts, over a broadcast channel, e.g., BCH, its set of preambles and uplink scrambling sequences (step Sl0). 
It would have been obvious, to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combined system of Liu, Radulescu and Hannan, to use turbo codes as disclosed by Parkvall, to randomize interference (see Parkvall, para 6).

Regarding Claim 12, Liu discloses the method according to claim 11, wherein the coding scheme indicator is notified by the base station to the UE by using a broadcast channel PBCH, by the base station to the UE by using a system information (SI) message, or by the base station to the UE by using a physical downlink control channel (PDCCH).
see FIG 4. para 29-30, The base station broadcasts, over a broadcast channel, e.g., BCH, its set of preambles and uplink scrambling sequences (step Sl0). If the base station does not explicitly broadcast the scrambling sequence to use, the identity of the cell from which the scrambling sequence to use may be derived for example via a mapping between sequence and cell identifier... The BCH is mapped to the Physical Broadcast Channel (PBCH).
It would have been obvious, to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combined system of Liu, Radulescu and Hannan, to include details regarding the base station using a physical broadcast channel to indicate the scrambling code, as disclosed by Parkvall, so as to address multiple UE’s.

Regarding Claim 16, Liu discloses the method according to claim 13, however Liu in view of Radulescu in view of Hannan do not disclose details regarding: the scrambling code is in a one-to-one correspondence with the preamble sequence, and before receiving the preamble sequence and the service data sent by UE, the method further comprises: sending, by the base station, a first scrambling code mapping indication to the UE, wherein the first scrambling code mapping indication indicates a mapping mode of a preamble sequence and a scrambling code.
Parkvall discloses this limitation: Examiners Note: Using BRI consistent with the specification, the limitation “mapping mode” has been interpreted to mean see Parkvall, para 100, FIG. 8, generating suitable preambles is based on Zadoff-Chu (ZC) sequences and cyclic shifted sequences.
It would have been obvious, to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combined system of Liu, Radulescu and Hannan, to include details regarding a mapping mode being Zadoff-Chu (ZC) sequences as disclosed by Parkvall, to use ZC sequences due to their ideal cross-correlation property, thereby reducing interference.

Regarding Claim 17, Liu in view of Radulescu in view of Hannan do not disclose details regarding: the first scrambling code mapping indication is sent by the base station by using a broadcast channel (PBCH), by the base station by using a system information (SI) message, or by the base station by using a physical downlink control channel (PDCCH).
Parkvall discloses this limitation: see FIG 4. para 29-30, The base station broadcasts, over a broadcast channel, e.g., BCH, its set of preambles and uplink scrambling sequences (step Sl0). If the base station does not explicitly broadcast the scrambling sequence to use, the identity of the cell from which the scrambling sequence to use may be derived for example via a mapping between sequence and cell identifier... The BCH is mapped to the Physical Broadcast Channel (PBCH).
It would have been obvious, to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combined system of 

Regarding Claim 18, Liu in view of Radulescu in view of Hannan disclose: the scrambling code is in a one-to-one correspondence with the identifier of the UE, and before receiving the preamble sequence and the service data sent by UE.
Liu in view of Radulescu in view of Hannan do not disclose the details regarding the underlined limitation: the method further comprises: sending, by the base station, a second scrambling code mapping indication to the UE. wherein the second scrambling code mapping indication indicates a mapping mode of a preamble sequence and an identifier of the UE.
Parkvall discloses these limitations, it further discloses: 
sending, by the base station, a second scrambling code mapping indication to the UE. wherein the second scrambling code mapping indication indicates a mapping mode of a preamble sequence and an identifier of the UE (Examiners Note: Using BRI consistent with the specification, the limitation “mapping mode” has been interpreted to mean Zadoff-Chu (ZC) sequences. Based on this interpretation, Parkvall, para 100, FIG. 8, generating suitable preambles is based on Zadoff-Chu (ZC) sequences and cyclic shifted sequences; also see para 29, The base station broadcasts, implicitly or explicitly, over a broadcast channel, e.g., BCH, its set of preambles and uplink scrambling sequences (step Sl0)./i.e. mapping indication to the UE; … The base station then waits to receive a first random access request message from a user terminal that includes one of the base station's preambles, In response, the base station transmits a second random access response message to the one user terminal indicating a timing change, an identified radio resource, and a user terminal identifier.
It would have been obvious, to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combined system of Liu, Radulescu and Hannan, to send the scrambling code mapping indication with a mapping mode of a preamble sequence and an identifier of the UE, as disclosed by Parkvall, so as to address multiple UE’s.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEEPA BELUR whose telephone number is (571)270-3722.  The examiner can normally be reached on M-F 8 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/DEEPA BELUR/Primary Examiner, Art Unit 2472